Citation Nr: 1416540	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  06-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to increases in the ratings for limitation of adduction, right thigh, muscle group XV and XVI (right thigh disability) (currently assigned "staged" ratings of 20 percent prior to November 19, 2012 and a combined 40 percent rating from that date).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to July 1993.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  This case was most recently remanded in May 2013 for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's right thigh disability is manifested by moderately severe injury to Muscle Groups XIII, XV, XVI, and XVIII.


CONCLUSION OF LAW

A combined 60 percent rating for right thigh disability is warranted.  38 U.S.C.A.   §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 3.321, 4.3, 4.25, 4.55, 4.56, 4.71 4.73, Diagnostic Codes (Codes) 5313, 5315, 5316, 5318. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a February 2005 letter, the appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, a March 2010 supplemental statement of the case (SSOC) provided essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  February 2012, February 2013, and September 2013 SSOCs readjudicated the matter after the appellant was given opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's STRs and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in May 2004, March 2005, January 2010, August 2011, November 2012, and June 2013.  The Board finds that, taken together, the reports of the examinations are adequate for rating purposes, as the examiners expressed familiarity with the history of the Veteran's disability, considered the evidence of record, conducted thorough examinations of the Veteran, and noted all findings necessary for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record regarding this claim is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.                 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When rating muscle injuries in the same anatomical region, VA regulations provide that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the shoulder.  38 C.F.R.       § 4.55(d).  For compensable muscle group injuries that are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

A "moderately severe" muscle disability due to gunshot or other trauma is characterized by a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups, indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  38 C.F.R. § 4.56(d)(3).

A "severe" disability of muscles due to gunshot or other trauma is characterized by through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of wound and a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and muscles that swell and harden abnormally in contraction.  38 C.F.R. § 4.56(d)(4).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Prior to November 19, 2012, the Veteran's right thigh disability is rated 20 percent for moderately severe disability affecting muscle group XV.  For the period from November 19, 2012, a combined 40 percent rating was assigned for moderately severe disability affecting Muscle Groups XV and XVI.

In September 1998, an MRI of the pelvis showed a large area of stippled calcifications overlying the right inferior pubic ramus and superior pubic ramus region.  The appearance was suggestive of a chondrosarcoma of the pelvis.  He underwent removal of right ischium and right pubic rami.

A March 2002 radiology report noted a large 8 to 10 centimeter chondromatous tumor arising from the left pelvis inferior pubic rami consistent with a chondrosarcoma (as stated with the Veteran's history).  It was noted that this tumor is expanding and involves the inferior pubic ramus and possibly the superior pubic ramus.  A June 2002 record noted that the Veteran has had pain and paresthesias on the anterior aspect of the right thigh since surgery.  April 2003 imaging of the pelvis showed post-operative absence of the right ischium, post-operative foreign bodies seen overlying the scrotum and penis, and an area of increased density adjacent to the left ileopectineal line.  September 2003 and October 2003 MRIs of the pelvis revealed no evidence of recurrence.  In June 2004, imaging of the right hip showed a rounded area of intense activity superimposing the right pelvis in the region of the right ischium.  A November 2004 record noted a history of chondrosarcoma, and that the Veteran underwent right internal hemipelvectomy in September 1998.  In December 2004, the Veteran reported a lot of pain on the lateral aspect of the right leg.  In June 2005, the Veteran reported continued pelvic and right leg pain.  A November 2005 record notes continued right leg pain due to loss of the ischium.

On May 2004 VA examination, the Veteran reported constant pain in the anterior thigh, worsened by prolonged standing.  He denied weakness.  It was noted that there was little effect on daily activities with some limitations in walking or prolonged standing and that his jobs were limited due to inability to squat.  A physical examination showed normal strength throughout the hip area except with adduction.  The Veteran was shown to have weak adductors and limited active adduction due to weakness.  He also had limited movement in adduction with no ability against resistance.  A sensory examination showed intact vibration.  Light touch was slightly diminished on the medial aspects of the distal right thigh.  The scar from surgery was well healed and nontender to palpation.  No tissue defects were noted except in the medial upper thigh with loss of volume in the immediate groin area of the adductor muscle group.  The examiner noted no pain on palpation of the hip, tronchanteric bursa or surrounding areas.  Range of motion studies showed hip flexion to 125 degrees; hip extension to 30 degrees; hip adduction to 15 degrees active and 25 degrees passive; and hip abduction to 45 degrees.  Following 10 repetitive squats, there was no change in range of motion, but some subjective increase in paresthesias to the inner thigh area.  The assessment was right thigh adductor muscle deficiency from pelvic tumor surgery.

On March 2005 VA examination, the Veteran reported increased pain in the mid-thigh area and increased use of pain medication.  He stated that pain usually occurs after prolonged standing for more than 20 minutes and that pain is constant with exacerbations of pain 2-3 times daily lasting 1-4 hours.  He reported no longer being able to run due to pain and stated he has to be careful with squatting.

On physical examination, hip flexion was 65 degrees active and 85 degrees passive; extension was 15 degrees active and 20 degrees passive; adduction was 15 degrees active and 25 degrees passive; abduction was 45 degrees for both active and passive; internal rotation was 10 degrees active and 35 degrees passive; and external rotation was 45 degrees for both active and passive.  Following 10 repetitive squats, there was no change except only 45 degrees active hip flexion and only 5 degrees adduction due to weakness.  There was no pain with movements.  It was noted that the Veteran was only able to raise his leg against gravity and was unable to resist any pressure.  Normal patellar and Achilles reflexes were noted.  The assessment was status post chondrosarcoma removal with increased pain; weakness in anterior thigh and hip flexors.

On January 2010 VA examination, the examiner noted that the Veteran underwent a right internal hemipelvectomy in September 1998 for chondrosarcoma of the right pubic ramus and his last VA examination was in March 2005.  The Veteran reported feeling a constant "red hot, digging, knife-like" pain in the area of the distal right lateral thigh from just above the knee joint to the mid-thigh level.  He also reported a constant ache in the proximal lateral right thigh and in the lateral aspect of the greater trochanteric area.  He stated that he continues to have weakness of his right hip muscles and feels a constant tingling sensation and hyperesthesia sensation on the medial aspect of the right thigh from the groin level to just above the knee.

On physical examination, the examiner noted an antalgic gait, and that the Veteran moves a little slower than usual and hesitates when he arises from a seated position.  The examiner noted that the Veteran is unable to flex the right hip as high as the left.  It was noted that the Veteran has a 15 1/2 inch long by 1 inch wide scar beginning at the right lateral iliac crest area and moving into the right perineal area, in addition to a 7/8 inch depression due to soft tissue loss and resection of the pubic rami.  There was no redness or tenderness in this area.  The examiner stated that the Veteran displayed marked jumpiness when pressure and touch were applied to the right thigh.  The examiner noted there was no redness or swelling.  Muscle strength testing showed the Veteran does not have sufficient strength to lift the right leg and adduct the leg to midline.  When seated and doing confrontation testing, there was marked weakness on adduction of the right lower extremity to the knee level.  The examiner indicated he had mild right hip flexion and mild right hip extensor weakness compared to the left and that the most notable finding was absent adduction when the right leg is abducted.

Range of motion testing showed 77 degrees active right hip flexion and 45 degrees active right hip abduction.  On passive range of motion, he showed 128 degrees of passive right hip flexion, 22 degrees of internal femur rotation, and 41 degrees of external femur rotation.  There was no observed manifestation of pain with range of motion testing and no additional limitations after repetitive motion.

On neurosensory examination of the right thigh, at the proximal thigh level from the anterior aspect to the medial aspect of the thigh in a 7 inch wide distribution, he had a band of hyperesthesia, which extended 12 inches distally to just above the knee.  At knee level, the band measured 5 inches wide.  Ten-gram monofilament touch sensation caused the Veteran to jump and he had increased startle reflex when this happens.  Light touch also produced the same result.  The examiner stated that the Veteran's hyperesthesia present in the right thigh is a direct result of injury of the cutaneous nerves that needed to be resected during the pelvic surgery to remove the chondrosarcoma.  Following an examination, "right internal hemipelvectomy secondary to resection of right pubic ramus chondrosarcoma with residuals in the right lower extremity of hyperesthesia from cutaneous nerve injury, severe weakness of the right hip adductors, and mild weakness of the right hip flexors and extensor muscles compared to the left" was diagnosed. 

In June 2010, chronic leg pain was noted. 
 
On August 2011 VA general medical examination, the Veteran reported increased pain in the iliotibial tendon.  He reported hot, burning, sharp pain in his right mid to lower thigh.  He also reported tingling in the right and left heel and right and left great toes.  The Veteran stated that since his last examination, the sarcoma is causing more pain with lower back vertebrae and that his pelvis and hips are tilted to the right side.  A sensory examination revealed decreased vibration and light touch sensation in the right great toe.  Hip flexion and hip extension were 3/5, which indicated active movement against gravity.  Muscle tone was normal with no evidence of muscle atrophy.  Limitation of adduction, right thigh, muscle group XV associated with chondrosarcoma, right pubic rami, post-op was diagnosed.  The examiner noted effects on occupational activities to include decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

A December 2011 record notes a follow-up for chronic pelvic pain.  A December 2011 emergency department note indicates the Veteran slipped and forcibly abducted his right hip.  The assessment was a right hip sprain.  On December 2011 orthopedic surgery note, an examination showed the Veteran was able to do straight leg raise up to 30 degrees and hip flexion did not cause much pain, however, rotation movement caused some worsening of pain.  It was noted that he had some swelling over the anterior aspect of the groin, but no distal neurovascular deficit.  In August 2012, the Veteran presented to the emergency department complaining, in part, of right hip pain after crashing his lawn mower in a lawn mower race.  He denied any new weakness, numbness or paralysis and stated that the pain is in the center of his right buttock.  Right hip X-rays revealed no fracture, right sacroiliac arthritis, and chronic surgical findings.  

On November 2012 VA muscle injuries examination, the examiner noted diagnoses of osteosarcoma, status post resection of ischium (1998) and a lack of right thigh muscle attachment due to the osteosarcoma (1998).  The examiner noted that the Veteran had a resection of the right ischial rami for removal of an osteosarcoma in 1998 and since then, has had right hip and thigh dysfunction.  Difficulties reported include an inability to use the thigh muscles, which the Veteran contends impairs his ability to walk safely on wet or icy surfaces.  The Veteran also reported burning pain on the lateral aspect of the distal thigh proximal to the knee and decreased sensation with tingling on the medial aspect of the right thigh.

On examination, injuries to group XIII (posterior thigh/hamstring muscles), group XV (medial thigh muscles), and group XVIII (pelvic girdle muscles) were noted, which were noted to affect muscle substance/function, including some impairment of muscle tonus, some loss of muscle substance, and soft flabby muscles in the wound area.  Symptoms of the Veteran's muscle disability include consistent loss of power, consistent weakness, consistent impairment of coordination, and consistent uncertainty of movement.  Right hip flexion muscle strength was 5/5.  Muscle atrophy was present on the right thigh, affecting muscle groups XIII and XV.  Diagnostic imaging was performed, which did not reveal evidence of retained shell fragment and/or shrapnel, or evidence of minute multiple scattered foreign bodies; however, such imaging did show mild degenerative changes at the right hip.  There was no acute fracture or dislocation.  The examiner noted that the Veteran's muscle injuries affect his ability to work, as he is has difficulty walking on wet, slippery or uneven surfaces and with prolonged sitting due to the asymmetry of his buttocks.

A January 2013 record noted that the Veteran fell and slipped on ice in December 2012, dislocating his hip.  Right hip flexion was 3/5 and sensation to light touch was intact bilaterally except for an inguinal crease area at the surgical site/scar.  It was noted that internal rotation is significantly reduced due to the surgical intervention.  

In February 2013, the Veteran complained of right posterior thigh pain, which has not improved with muscle relaxants or anti-inflammatories.  He stated that the pain is worse with prolonged sitting, but denied bowel or bladder dysfunction, low back pain, right foot or leg numbness or weakness.   A February 2013 MRI of the pelvis showed bone marrow signal intensity within normal limits and signal intensity in the thigh muscles and buttocks was within normal limits.  There was no muscle tear or evidence of muscle strain and there was no abnormal fluid collections in the trochanteric or psoas versus.  On April 2013 orthopedic surgery note, the Veteran reported that his right hip was doing better and that he was wearing his abduction hinged brace.  In April 2013, the Veteran reported a burning sensation along with sharp pains showing up and down his leg from the mid hamstring area.  It was noted that he continues to have lack of muscle strength and increased pain.  In May 2013, the diagnosis was close dislocation of the hip.  On June 2013 physical therapy note, the Veteran reported feeling a pop and pinch in his right hips.  It was noted that palpation shows some tenderness.

On June 2013 VA muscle injuries examination, the examiner noted a diagnosis of muscle attachment disorder secondary to resection of the ischium due to osteosarcoma (diagnosed in 1998).  The Veteran reported chronic pain for which he is on hydromorphone.  He rated his pain as "some days a 6 and other days a 9."  He reported weakness in the right medial thigh, including a lack of mobility and stability, and stated that this interferes with his nightlife.  He also reported tingling in the medial thigh area and reported dislocations (but stated that these episodes have improved with the brace he currently wears).  

A physical examination showed Muscle Groups XV and XVI were affected on the right side.  The examiner noted some impairment of muscle tonus, some loss of muscle substance, and soft flabby muscles in the wound area.  In addition, the examiner noted consistent loss of power, consistent weakness, a consistent lowered threshold of fatigue, and occasional uncertainty of movement.  Right hip flexion was normal strength.  It was noted that the Veteran uses a brace regularly.  

On June 2013 VA peripheral nerves examination, the examiner noted moderate paresthesias and/or dysesthesias.  Muscle strength and reflexes were normal.  A sensory examination showed decreased sensation of the thigh/knee at L3/4.  It was further noted that the Veteran's gait was abnormal, as he favors his right leg.  Mild incomplete paralysis of the external cutaneous nerve of the right thigh was noted.  Additionally, the examiner noted a scar, but indicated that such was not painful and/or unstable.

On June 2013 VA scars examination, the examiner noted a scar due to excision of osteoma and pelvic bone excision.  The examiner indicated that such scar was not painful or unstable and did not involve frequent loss of covering of the skin over the scar.  The scar was noted to be linear and measuring 39 centimeters.  The examiner noted that the scar does not result in limitation of function or impact the Veteran's ability to work.

As noted above, prior to November 19, 2012, the Veteran's right thigh disability is rated 20 percent for moderately severe disability affecting muscle group XV.  For the period from November 19, 2012, a combined 40 percent rating was assigned for moderately severe disability affecting Muscle Groups XV and XVI.

Muscle Group XV's functions include adduction of hip, flexion of hip and flexion of knee.  It includes the mesial thigh group muscles: (1) adductor longus; (2) adductor brevis; (3) adductor magnus; and (4) gracilis.  A slight Muscle Group XV injury warrants a noncompensable rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 20 percent rating; and a severe injury warrants a 30 percent rating.  38 C.F.R. § 4.73, Code 5315.  

Muscle Group XVI's functions include flexion of hip.  It includes the pelvic girdle group 1 muscles: (1) Psoas; (2) iliacus; and (3) pectineus.  A slight Muscle Group XVI injury warrants a noncompensable rating; a moderate injury warrants a 20 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73, Code 5316.

While the RO has assigned staged ratings based on involvement of these muscle groups, the Board notes that the Veteran's complaints have been consistent, and presumably, the muscle involvement has been the same all along, but was not properly identified.  There has been extensive development regarding this matter, but the examination reports prior to 2012 were not adequate for rating purposes.  Therefore, the Board pursued additional development to ascertain the nature and extent of muscle injury involvement.

Cumulatively, the November 2012 and June 2013 examination reports identify involvement of Muscle Groups XIII, XV, XVI, and XVIII.  The examiners reviewed the descriptions of what constitutes different levels of severity of muscle injury and found the severity of these Groups to be moderately severe.  See 2012 and 2013 examination reports.

Accordingly, what we are presented with is a disability picture with moderately severe injury to Muscle Group XIII (warranting a 30 percent rating), Muscle Group XV (warranting a 20 percent rating), Muscle Group XVI (warranting a 30 percent rating), and Muscle Group XVIII (warranting a 20 percent rating).

Under 38 C.F.R. § 4.25, these disabilities combine to a 70 percent rating.  However, there are further guidelines for rating muscle injuries which are provided for in 38 C.F.R. § 4.55.  Specifically, as applicable, part (d) of the regulation states that "the combined evaluation of  muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder."  Here, there is a single joint involved, the hip.  While the muscle groups identified may also involve knee function, in the instant case, there is no indication of knee involvement.  

Under 38 C.F.R. § 4.71, Code 5250, ankylosis of the hip warrants a 60 percent rating if favorable, a 70 percent rating if intermediate, and a 90 percent rating if extremely unfavorable.  Given that ankylosis in a favorable position warrants a 60 percent rating, according to 38 C.F.R. § 4.55(d), the evaluation here must be less than 70 percent.  Therefore, the appropriate rating for the Veteran's right thigh disability is 60 percent throughout.  The Board notes incidentally that severe muscle injury of any of the muscle groups has not been identified on any examination.  Regardless, unless the Veteran's thigh/hip becomes ankylosed, the prohibition against the assignment of a rating in excess of 60 percent (in 38 C.F.R. § 4.55(d)) would preclude another increase.

The Board has also considered whether a separate rating is warranted for neurological manifestations which have been identified (here, specifically, injury to the external cutaneous nerve).  Under 38 C.F.R. § 4.55(a), "a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions."  Here, the types of functions that would be affected are wholly sensory and thus warrant no more than mild to moderate disability.  Under Code 8529 (for external cutaneous nerve of the thigh), mild to moderate paralysis warrants a noncompensable rating.  Thus, given the wholly sensory nature of involvement of this nerve, a separate compensable rating for neurological manifestations is not warranted.

The Board notes that in a September 2013 rating decision, the RO established service connection for a residual surgical scar evaluated as 0 percent, effective January 3, 2005.  The Veteran has not disagreed with the rating assigned.  Thus, the matter of an increased rating for a scar is not before the Board.  [The Board notes that there is no evidence that the scar is unstable or painful to separately limit any function.].  

Accordingly, the Board concludes that a combined 60 percent rating, but no higher, is warranted for the Veteran's right thigh disability.

The Board has also considered whether this matter should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the manifestations of right thigh disability (essentially pain, weakness, loss of power, impairment of coordination, and uncertainty of movement) demonstrated are specifically contemplated by the schedular criteria (as discussed above), and those criteria are therefore not inadequate.

Additionally, during the pendency of the appeal, the RO considered and denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), based essentially on a finding that he was capable of sedentary employment.  See January 2012 rating decision.  He did not appeal that determination.  Thus, the matter of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A combined 60 percent rating throughout the appeal period is granted for the Veteran's right thigh disability, subject to the regulations governing payment of monetary awards.


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


